DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-11 and 13-20 are pending.
Claims 1-3, 5-11 and 13-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Moore (Reg. 75,042) on 6/8/2022.

6.	The application has been amended as follows:

Claims listed have been amended as follows:

1.	(Currently Amended) A method for providing access to objects in an object based storage, the method comprising:
mounting a first datastore identified by a first datastore identifier, the first datastore being formatted with a file system, the first datastore comprising a first namespace object mapped to a first subfolder in the first datastore, wherein a first object is (i) referenced by a first file within the first subfolder via a first object identifier of the first object, and (ii) tagged with the first datastore identifier;
mounting a second datastore identified by a second datastore identifier, the second datastore being formatted with the file system, the second datastore comprising a second namespace object mapped to a second subfolder in the second datastore, wherein a second object is (i) referenced by a second file within the second subfolder via a second object identifier of the second object, and (ii) tagged with the second datastore identifier, wherein the first datastore and the second datastore share an underlying physical storage and are configurable with separate access permissions;
receiving a command to access the first object via a file associated with a datastore identifier;
comparing the datastore identifier with the first datastore identifier with which the first object is tagged;
when the datastore identifier matches the first datastore identifier, allowing access to the first object; [[and]]
when the datastore identifier does not match the first datastore identifier, disallowing access to the first object; and
calculating a total capacity of the first datastore and the second datastore by skipping the second datastore based on the second datastore being an alias of the first datastore.
4.	(Cancelled)


9.	(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method of providing access to objects in an object based storage, the method comprising:
mounting a first datastore identified by a first datastore identifier, the first datastore being formatted with a file system, the first datastore comprising a first namespace object mapped to a first subfolder in the first datastore, wherein a first object is (i) referenced by a first file within the first subfolder via a first object identifier of the first object, and (ii) tagged with the first datastore identifier;
mounting a second datastore identified by a second datastore identifier, the second datastore being formatted with the file system, the second datastore comprising a second namespace object mapped to a second subfolder in the second datastore, wherein a second object is (i) referenced by a second file within the second subfolder via a second object identifier of the second object, and (ii) tagged with the second datastore identifier, wherein the first datastore and the second datastore share an underlying physical storage and are configurable with separate access permissions;
receiving a command to access the first object via a file associated with a datastore identifier;
comparing the datastore identifier with the first datastore identifier with which the first object is tagged;
when the datastore identifier matches the first datastore identifier, allowing access to the first object;
when the datastore identifier does not match the first datastore identifier, disallowing access to the first object; and 
calculating a total capacity of the first datastore and the second datastore by skipping the second datastore based on the second datastore being an alias of the first datastore.

12.	(Cancelled)



17.	(Currently Amended) A computer system, comprising:
a memory; and
a processor coupled to the memory, the processor being configured to:
mount a first datastore identified by a first datastore identifier, the first datastore being formatted with a file system, the first datastore comprising a first namespace object mapped to a first subfolder in the first datastore, wherein a first object is (i) referenced by a first file within the first subfolder via a first object identifier of the first object, and (ii) tagged with the first datastore identifier; 
mount a second datastore identified by a second datastore identifier, the second datastore being formatted with the file system, the second datastore comprising a second namespace object mapped to a second subfolder in the second datastore, wherein a second object is (i) referenced by a second file within the second subfolder via a second object identifier of the second object, and (ii) tagged with the second datastore identifier, wherein the first datastore and the second datastore share an underlying physical storage and are configurable with separate access permissions; 
receive a command to access the first object via a file associated with a datastore identifier; 
compare the datastore identifier with the first datastore identifier with which the first object is tagged; 
when the datastore identifier matches the first datastore identifier, allow access to the first object;
when the datastore identifier does not match the first datastore identifier, disallow access to the first object; and 
calculate a total capacity of the first datastore and the second datastore by skipping the second datastore based on the second datastore being an alias of the first datastore.



Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Koorapati et al. (pub 20170124170) discloses utilizing namespace identifier to compare with owning content item namespace to provide accessibility.  Storages are mounted and assigned file system path to the content item namespace via mount point folder.
	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2, 3, 5-8, 10, 11, 13-16 and 18-20 depending on claims 1, 9 and 17, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196